Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on February 15, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention of Group II (claims 1-12) in the reply filed on 01/12/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "the polycrystalline silicon layer" in line 14.  There is insufficient antecedent basis for this limitation in the claim. 				Appropriate correction and/or clarification is requested.						Claims 18-25 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112, 2nd paragraph (pre-AIA ) rejections based on their dependencies on claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9, & 11-12 are rejected under 35 U.S.C. 103 as obvious over Fox et al. (Pub. No.: US 2015/0140771 A1).

Regarding Claim 1, Fox et al. discloses 						            a method for manufacturing a bipolar transistor including a collector, a base and an emitter, comprising:												forming, on a semiconductor substrate (comprising 410 & 420), of a stack of adjacent layers successively comprising: a first layer (430), a second layer (441), a third layer (442) and a fourth layer (443), wherein each of the first, second, third and fourth layers is able to be etched selectively compared to each adjacent layer, the first, second and fourth layers being electrically insulating (Par. 0135-0137, Fig. 14); 								forming an opening in the stack that reaches the semiconductor substrate (Par. 0138; Fig. 15); 												performing an epitaxial process within said opening in the stack that grows the collector (405) of the bipolar transistor on the semiconductor substrate and etches an annular opening in the third layer (Par. 0139; Figs. 16-17 – annular opening in the third layer,442, is evident); 	forming by epitaxy an intrinsic part of the base (comprising 407 & 408) on the collector, said intrinsic part of the base being separated from the third layer by an air gap formed in the annular opening, wherein a junction between the collector and the intrinsic part of the base is surrounded by the second layer (441) (Par. 0139; Figs. 16-17 – under BRI, it can be said that the intrinsic part of the base being separated from the third layer by an air gap); 			forming the emitter (460) on the intrinsic part of the base (Par. 0140; Fig. 18); 	removing the second layer by selective etching (Par. 0141; Fig. 19 – second layer 441, first layer, in an area where the second layer was removed and in direct contact with the intrinsic part of the base, so as to form an extrinsic part of the base of the bipolar transistor (Par. 0141-0142; Fig. 20).				Fox et al. does not explicitly disclose					           removing the third layer by selective etching; and 						selectively depositing a semiconductor layer on the second layer, in an area where the third layer was removed and in direct contact with the intrinsic part of the base, so as to form an extrinsic part of the base of the bipolar transistor.
			
So, the only difference between the instant claim and the prior art due to Fox et al. is that whereas the instant claim removes the third layer by selective etching and then selectively deposits a semiconductor layer on the second layer in an area where the third layer was removed, Fox et al. teaches removing the second layer (instead of third layer) by selective etching and then selectively depositing a semiconductor layer on the first layer (instead of the second layer) in an area where the second layer (instead of the third layer) was removed. The difference arises due to the relative thicknesses of the collector and the base layer in relation to the thicknesses of the first layer, second layer and third layer. Both the instant claim and the said prior art are removing the layer, whether it is the second layer or the third layer, just in order to replace it with the extrinsic base layer to be in contact with the intrinsic base. If the third layer (442) of Fox et al. was removed instead of the second layer (430), the replacing layer would not be in electrical contact with the base layer (407) because of the height difference (Figs. 18-20) and the device would not work in the desired way. 
 removing the third layer by selective etching; and selectively depositing a semiconductor layer on the second layer, in an area where the third layer was removed.  As mentioned above, Fox et al. teaches removing the second layer (instead of third layer) by selective etching and then selectively depositing a semiconductor layer on the first layer (instead of the second layer) in an area where the second layer (instead of the third layer) was removed. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to remove the third layer by selective etching; and then selectively depositing a semiconductor layer on the second layer, in an area where the third layer was removed in order to replace the removed third layer with a semiconductor layer which will be in electrical contact with the intrinsic part of the base layer, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the above-mentioned rearrangement of the parts, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding Claim 2, Fox et al., as applied to claim 1, discloses the method, wherein forming the emitter comprises:						forming an opening in the fourth layer that reaches the intrinsic part of the base (Par. 0140; Figs. 17-18 – first spacer 450 is formed; then an opening is formed that reaches the intrinsic part of the base); and									
	Regarding Claim 3, Fox et al., as applied to claim 1, does not explicitly disclose      the method, wherein forming the extrinsic part of the base comprises:				a first phase of growing the semiconductor layer laterally from an edge of the intrinsic part of the base;										followed by a second phase of growing the semiconductor layer from a surface of the second layer in a direction perpendicular to said surface.						However, the Examiner takes OFFICIAL NOTICE that the method, wherein forming the extrinsic part of the base comprising a first phase of growing the semiconductor layer laterally from an edge of the intrinsic part of the base; followed by a second phase of growing the semiconductor layer from a surface of the second layer in a direction perpendicular to said surface is well-known in the art. It is well-known that semiconductor layers can grow both on a semiconductor material and also on an insulating material although the growth, generally speaking, happens quite differently on these two surfaces.							It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to adapt the method, wherein forming the extrinsic part of the base of Fox et al. comprises: a first phase of growing the semiconductor layer laterally from an edge of the intrinsic part of the base; followed by a second phase of growing the semiconductor layer from a surface of the second layer in a direction perpendicular to said surface in order to rapidly grow extrinsic part of the base with enough area so that electrical connection on it can be established easily. 
Regarding Claim 4, Fox et al., as applied to claim 1, does not explicitly disclose      the method, wherein forming the extrinsic part of the base comprises:				a phase of depositing a first semiconductor layer on the second layer;		followed by selective depositing of the semiconductor layer on said first semiconductor layer.
However, the Examiner takes OFFICIAL NOTICE that the method, wherein forming the extrinsic part of the base comprising a phase of depositing a first semiconductor layer on the second layer; followed by selective depositing of the semiconductor layer on said first semiconductor layer. is well-known in the art. It is well-known that semiconductor layers can grow both on a semiconductor material and also on an insulating material although the growth, generally speaking, happens quite differently on these two surfaces.					It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings well-known in the art to adapt the method, wherein forming the extrinsic part of the base of Fox et al. comprises: a phase of depositing a first semiconductor layer on the second layer; followed by selective depositing of the semiconductor layer on said first semiconductor layer in order to rapidly grow extrinsic part of the base with enough area so that electrical connection on it can be established easily. 

Regarding Claim 5, Fox et al., as applied to claim 1, discloses the method, wherein the first, second and fourth layers are formed of a material selected from the group consisting of: silicon oxide and silicon nitride (Par. 0100 & 0137).

Regarding Claim 8, Fox et al., as applied to claim 1, discloses the method wherein the semiconductor layer forming the extrinsic part of the base is made of polycrystalline silicon (Par. 0142-0144).

Regarding Claim 9, Fox et al., as applied to claim 1, discloses the method, wherein the intrinsic part of the base in made of silicon-germanium (Par. 0098).

Regarding Claim 11, Fox et al., as applied to claim 1, discloses the method, further comprising, before forming the emitter, forming spacers on the intrinsic part of the base (Par. 0140; Fig. 18 – spacer 450).

Regarding Claim 12, Fox et al., as applied to claim 11, discloses the method, wherein forming the spacers comprises:						depositing a silicon oxide layer on the intrinsic part of the base (Par. 0140 in light of Par. 0118-0120; Fig. 11 – silicon oxide layer 450);								depositing a silicon nitride layer on the silicon oxide layer (Par. 0140 in light of Par. 0118-0120; Fig. 11 – silicon nitride layer 409); and								forming an opening in said silicon nitride and silicon oxide layers that reaches the intrinsic part of the base so as to delimit said spacers in the silicon oxide layer (Par. 0140 in light of Par. 0118-0120; Fig. 11).

Allowable Subject Matter
Claims 6-7 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

01/25/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812